     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 1 of 14




                      UNITED STATES DISTRICT COURTJj g district COURT
                     SOUTHERN DISTRICT OF GEORf^thern District of Georgia
                          AUGUSTA DIVISION        Fiied in Open Court


                                                                        ToL"
 UNITED STATES OF AMERICA                                            Deputy Clerk

                    V.                                      CR: 118-029


PAUL WILSON AISOSA


                               PLEA AGREEMENT


      Defendant Paul Wilson Aisosa, represented by his counsel William J.

Sussman, and the United States of America, represented by Assistant United

States Attorney Patricia G. Rhodes, have reached a plea agreement in this case.

The terms and conditions of that agreement are as follows.

1.    Guilty Plea


      Defendant agrees to enter a plea of guilty to Count Two of the Indictment,

which charges a violation of 18 U.S.C. § 1956(h), Conspiracy to Commit Money

Laundering.

2.    Elements and Factual Basis


      The elements necessary to prove the offense charged in Count Two are (1)

two or more people agreed to try to accomplish a common and unlawful plan to

violate 18 U.S.C. Section 1957, and (2) the Defendant knew about the plan's

unlawful purpose and voluntarily joined in it.

      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

Beginning on a date unknown to the Grand Jury, but no later than July 21, 2015
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 2 of 14




and continuing until the return of this indictment, in Richmond County, within the

Southern District of Georgia, the Western and Northern Districts of Texas and

elsewhere, the defendant PAUL WILSON AISOSA,did knowingly and

intentionally combine, conspire, confederate and agree with at least one other

person, to knowingly engage in monetary transactions affecting interstate

commerce, involving criminally derived property of a value greater than $10,000,

and such property having been derived by a specified unlawful activity, that is,

conspiracy to commit wire fi^aud as alleged in Count One of this indictment, in

violation of Title 18, United States Code, Section 1349, all in violation of Title 18,

United States Code, Section 1956(h)

3.    Possible Sentence


      Defendant's guilty plea will subject him to the following maximum possible

sentence: 20 years'imprisonment,5 years'supervised release, a fine of not more than

$500,000 or twice the value of the property involved in the transaction, such

restitution as may be ordered by the Court, and forfeiture of all forfeitable assets.

The Court must also impose a $100 special assessment.

4.    No Promised Sentence


      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 3 of 14




sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.    Court's Use of Sentencing Guidehnes

      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidehnes suggest.       The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on^of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6.    Agreements Regarding Sentencing Guidelines


      a.     Use of Information

      Nothing in this agreement precludes the government jhom providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range. Any incriminating information provided by

the defendant during his cooperation will not be used in determining the applicable

Guidelines range, pursuant to Section 1B1.8 of the Sentencing Guidelines.

      b.     Acceptance of Responsibilitv


      The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 4 of 14




responsibility pursuant to Section 3E1.1(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibihty, the government will

move for an additional one-level reduction in offense level pursuant to Section

3E1.1(b) of the Sentencing Guidehnes based on Defendant's timely notification of his

intention to enter a guilty plea,

      c.      Amount of Loss


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that the intended amount of loss, for purposes of

Section 2B1.1 of the Sentencing Guidelines, is more than $550,000 but less then

1,500,000.

7.    Cooperation


      a.      Complete and Truthful Cooperation Required

      If the Defendant cooperates, he must provide full, complete, candid, and

truthful cooperation in the investigation and prosecution of the offenses charged in

his Indictment and any related offenses. Defendant shall fully and truthfully disclose

his knowledge of those offenses and shall fully and truthfully answer any question

put to him by law enforcement officers about those offenses.

      This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 5 of 14




       b.    Motion for Reduction in Sentence Based on Cooperation

       The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G.§ 5K1.1 or Fed.

R. Grim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent. Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.


8.     Forfeiture


       a.    Defendant hereby agrees to the entry of an Order of Forfeiture

reflecting a money judgment in the amount of $246,218.83, said sum constituting

the gross proceeds Defendant obtained as a result of the offense to which he has

agreed to plead guilty, as determined by the Court at sentencing.

      b.     By this agreement, the Defendant agrees to forfeit all interests in the

property described above and to take whatever steps are necessary to pass clear title

to the United States. These steps include, but are not hmited to surrender of title,

the signing of a consent order or decree, a stipulation of facts regarding the transfer

and basis for the forfeiture, and signing any other documents necessary to effectuate

such transfer.


      c.     Defendant acknowledges that the government may move at any time,

pursuant to Fed. R. Crim. P. 32.2(e) to forfeit as substitute assets specific property of

Defendant having a value up to the amount of the money judgment entered by the
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 6 of 14




Court. In the event the government exercises its right to forfeit substitute assets, the

Defendant agrees to take all steps requested by the government to pass clear title to

the substitute property to the government.

       d.    Defendant agrees to hold the government and its agents and employees

harmless from any claims made in connection with the seizure, forfeiture, or disposal

of property connected to this case.        Defendant further agrees to waive the

requirements of the Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

notice of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment.

      e.     Defendant waives and abandons his interest in any other property that

may have been seized in connection with this case. Additionally, Defendant waives

any and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of the Eighth Amendment.

      f.     Defendant further acknowledges that he understands that the forfeiture

of assets is part of the sentence that may be imposed in this case and waives any

failure by the Court to advise him of this pursuant to Rule ll(b)(l)(J), at the time his

guilty plea is accepted.
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 7 of 14




9.    Financial Obligations and Agreements

      a.     Restitution


      The amount ofrestitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not hmited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

      b.     Release of Appearance Bond

      Defendant authorizes the Clerk of the United States District Court to release


the funds posted as security for an appearance bond in this case, to be applied to

satisfy any of the financial obligations [including forfeiture] imposed by judgment of

the Court in this case.


      c.     Required Financial Disclosures


      By the date that Defendant enters a guilty plea. Defendant shall complete a

financial disclosure form listing all his assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's
                                                                          »




Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes

the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.
                                          7
     Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 8 of 14




        d.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        e.    No Transfer of Assets


        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obhgations or

forfeiture created by this Agreement or that may be imposed upon him by the Court

at sentencing. Defendant promises that he will make no such transfers in the future.

        f.    Material Change in Circumstances


        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        g.    Enforcement

        Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the


financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obhgations[and forfeiture]imposed by the

judgment of the Court in this case will be placed on the Treasury Offset Program so

that any federal payment that Defendant receives may be offset and appfied to the


                                           8
      Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 9 of 14




judgment debt without regard to or affecting any payment schedule imposed by the

Court.


10.    Waivers


       a.    Waiver of Anneal

       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2) the court enters a sentence above the advisory Sentencing Guidelines

range found to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

       b.    Waiver of Collateral Attack


       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.


       c.    FOIA and Privacv Act Waiver


       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the
      Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 10 of 14




authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto,

       d.    Fed. R. Grim. P. 11(f) and Fed. R. Evid. 410 Waiver

       Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibihty of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

11.    Possible Immigration Effects


       Pleading guilty may have consequences with respect to immigration status if

Defendant is not a citizen of the United States. Under federal law, a broad range of

crimes are removable offenses. Removal and other immigration consequences are the

subject of a separate proceeding. No one, including Defendant's attorney or the

district court, can predict to a certainty the effect of his conviction on his immigration

status. Defendant nevertheless agrees to plead guilty regardless of any immigration

consequences, even if the consequence is his removal from the United States.

12.    Defendant's Rights


       Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,


                                           10
      Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 11 of 14




including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

13.    Satisfaction with Counsel

       Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

14.    Breach of Plea Agreement


       If Defendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution of this agreement, or

otherwise breaches this agreement, the government is released from all of its

agreements regarding Defendant's sentence,including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidehnes.              In addition, the

government may declare the plea agreement null and void, reinstate any counts that

may have been dismissed pursuant to the plea agreement, and/or file new charges

against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.




                                           11
      Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 12 of 14




15.    Entire Agreement


       This agreement contains the entire agreement between the government and

Defendant.

                                    BOB^ C^STINE
                                    UNTIm imTES ATTORNEY

sJ_k-bs
Date                                Brian Rafferty
                                    Chief, Criminal Division




Date                                Patricia G. Rhodes
                                    Georgia Bar No. 307288
                                    Assistant United States Attorney
                                    Branch Office Chief




                                      12
      Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 13 of 14




        I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.



 r"
Dat                                     Paul Wilson Aisosa
                                        Defendant



        I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.



  fh      *1                                                 U iuK
Date/                                   Williapsi dyjSussman
                                        Defendar^s Attorney




                                            13
    Case 1:18-cr-00029-JRH-BKE Document 75 Filed 05/06/19 Page 14 of 14




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



 UNITED STATES OF AMERICA


                    V.                                     CR: 118-029


PAUL WILSON AISOSA



                                       ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change his plea and

the Court finding that the plea of guilty is made freely, voluntarily and knowingly,

it is thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.




             This        day of                       2019.




                                  J. RAl
                                  CHIEF JUDGE,
                                  JJNITEH STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
